Law ()fi'lces of
J ames F. Sullivan, P.C.

52 Duane Street, 7th Floor
NeW York, New York 10007
T€l (212) 374-0009
FaX (212) 374-9931

October 12, 2018

Forbidden Fruit Inc.
2130 Pond Road, Unit 1
Ronkonkorna, New York 11779

EdWard Preas

2130 Pond Road, Unit 1
Ronkonkorna, New York 11779

RE: Lizzol v. Forbidden Fruit Inc. et. al.

Case No.: 2:18-cv-05335-SJF-GRB
Dear Sir or Madarn

Enclosed please flnd the order of the Honorable Sandra J. Feuerstein dated October ll,
2018.

lf you have any questions, feel free to contact the undersigned

Very Trul *'lom

 

Lawrence Spasojevich

From: ecf_bounces@nyed.uscourts.gov

Sent: Thursday, October ll, 2018 9:44 AM

To: nobody@nyed,uscourts.gov

Subject: Activity in Case 2:18~cv-05335-SJF-GRB Lizzo| v. Forbidden Fruit Inc et. al. Set Hearings

T his is an automatic e-maii message generated by the CM/ECF system. Piease D(') N()T RESP()ND to
this e-mail because the mail box is unattended.

***NOTE 'I`O PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits
attorneys of record and parties in a case (including pro se litigants) to receive one free electronic copy of
all documents filed electronically, if receipt is required by law or directed by the filer. PACER access fees
apply to all other users. To avoid later charges, download a copy of each document during this first
viewing. However, if the referenced document is a transcript, the free copy and 30 page limit do not

apply.
U.S. District Court
Eastern District of New York
Notice of E|ectronic Filing

The following transaction Was entered on 10/11/2018 at 9:44 AM EDT and filed on lO/l l/2018

 

Case Name: Lizzol v. Forbidden Fruit lnc et. al.
Case Number: 2: l 8-cv-05335-SJF-GRB
Filer:

Document Number: No document attached

Docket Text: ,

ORDER: The initial Conference scheduled to be held before the undersigned on 1/23/2019 is
advanced to 11l28/2018 at 11:15 AM in Courtroom 1010 at the Central islip Courthouse.
Plaintiff shall serve a copy of this Order upon defendants and file proof of such service with
the Court. Ordered by Judge Sandra J. Feuerstein on 10/11/2018. c/ECF (Adel|, April)

2:18-cv-05335-SJF-GRB Notice has been electronically mailed to:
Lawrence Lee Spasojevich is@ifslaw.net, lspasoievich@;zmail.com

2:18-cv-05335-SJF-GRB Notice Will not be electronically mailed to:

UNITED STATES DISTRICT COURT
EASTERN DISTRICT CF NEW YORK

 

ELAINE LIZZOL,
on behalf of himself and similarly situated employees,

Case No.
2:18-cv-05335-SJF-GRB
Plaintiff(s),
-against-

FORBIDDEN FRUIT lNC D/B/A THE LANDING STRIP

F/K/A THE FORBIDDEN FRUIT and EDWARD PREAS
ECF Case,

Defendant(s).

 

AFFIDA VIT OF SERVICE BYREGULAR ZMAIL

STATE OF NEW YORK )
)ss.:
COUNTY OF NEW YOR_K )

l, Samantha Arcangeli', being duly sworn, deposes and says: that she is not a party to the
action herein, and that on 12 day of October, 2018, she served the Within Order dated October
11, 2018 by depositing a true copy thereof, enclosed in a Wrapper addressed as shown beloW,
into the custody of the United States Post Service for delivery.

Forbidden Fruit Inc.
2130 Pond Road, Unit 1
Ronkonkoma, NeW York 11779

Edward Preas
2130 Pond Road, Unit 1
Ronkonkoma, New Yorl< 11779

Deponent is over the age of eighteen (18) years.

 

  

 

<:,MW /ZL/"y
;Sa ntha Arcangeli
Sworn to before me this \
_[_`Z_day of 0{;}_0£30/ ,2018
y Public

hua _ g
Noti?;?ublic, State of New \'ork
No. 02&16349957
Qua\\iied lr\ New Vork County
Commisslon Explres 10/31/20_&2_

